     Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 1 of 10 Page ID #:35



 l    LAW OFFICES OF BRIAN SILBER,P.A.
      Brian Silber (Pro Hac Vice Application Pending)                                                            ~,
 2    916 South Andrews Avenue                                                          ~`                  ° ~ f~
      Fort Lauderdale, FL 33316
 3    Telephone:(954)462-3636
      Email: silberlaw@gmail.com                             __----~'~--_.
 4                                                                                         ~j' ~ G
                                                             1       _lV~~1       ~ i f ir '     c-.,.T


 5    THE LENTZ LAW FIRM,P.C.                              ~`` ~ ~ ~~         J
      Jacek W. Lentz(Cal. State Bar No. 213198)                                         2~}~I
 6    9171 Wilshire Blvd., Suite 500                                    APR 2
      Beverly Hills, CA 90210                                    ~                        _,-----;-~` ~ .
 7    Telephone: 213)250 - 9200                                          G157~fCT U~       ~'}~-:.
                                                           CFN,TRA~
      Facsimile: 88)571 — 5591                             ~~~                        ----~
 8    Email: jwl~a lentzlawfirm.com
                                                                                                  FIL~~
 9    Attorneys for Movants                                                              CORK U.S. Dl~r, Q
      Tenant-1 and Tenant-2
10                                                                                              APR 2 8 2020
11
                                  UNITED STATES DISTRICT COUP;
12
                                CENTRAL DISTRICT OF CALIFORNIA
13

14
      UNITED STATES OF AMERICA,                        Case No. 21-CR-00106-MCS
15
                                    Plaintiff,         APPLICATION BY TENANT-1 AND
16                                                     TENANT-2 TO FILE UNDER SEAL
             v.
17
                                                       Date:`f$D ~G~~c~ ~ .~ off/
18                                                     Time: ~H     ~.'~ c~ ,p,/yj
                                                       Department:         ~
19    U.S. PRIVATE VAULTS INC.,
      California Corporate Number C3405297,            Hon. Mark C. Scarsi
20
                                    Defendant.
21

22

23

24
                         APPLICATION FOR LEAVE TO FILE UNDER SEAL
25

26
      TO THE HONORABLE COURT AND THE OFFICE OF THE UNITED STATES
27
      ATTORNEY FOR THE CENTRAL DISTRICT OF CALIFORNIA:
28
      APPLICATION FOR LEAVE TO FILE UNDER SEAL   _]_
     Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 2 of 10 Page ID #:36



 1           PLEASE TAKE NOTICE that on the date and time indicated above, or as soon
 2    thereafter as the matter may be heard by this Court, TENANT-1, a person ("Tenant-1")
 3    and TENANT-2, a person ("Tenant-2")(jointly "Tenants") will, and hereby do, move
 4    this Court for leave to seal Tenants' Declaration (the "Declaration"), a document
 5    attached as E~ibit A to Tenants' Motion for Return of Property (the "Motion"),
 6    pursuant to L.R. 79-5.2.2 and L.R. 79-7. In support the application, Tenants state as
 7    follows:
 8           1.      Concurrently with this application, Tenants filed the Motion in the instant
 9    case pursuant to Rule 41(x, FRCrP. The instant application seeks leave to file the
10    Declaration under seal. A redacted version of the Declaration was filed as E~ibit"A"
11    to the Motion.
12           2.     Even though the instant case is a criminal proceeding, Tenant-s' Rule
13    41(~ motion is governed by the Federal Rules of Civil Procedure. U.S. v. Kama, 394
14    F.3d 1236, 1237-1238 (9t" Cir. 2005), quoting Ramsden v. United States, 2 F.3d 322,
15    324(9th Cir. 1993).
16           3.      Since the instant case is not under seal and since the Declaration is
17    attached to a motion that is governed by the civil rules, the instant application is filed
18    pursuant to L.R. 79-5.2.2(Under-Seal Documents in Non-Sealed Civil Cases).
19           4.     The instant motion is also being filed contemporaneously with Tenants'
20    Motion for Leave to Proceed Anonymously. Both the Rule 41(~ motion and the
21    motion for leave to proceed anonymously are incorporated herein by reference.
22           5.      Tenants are not party to the instant action and merely appear for the brief
23    and narrow purpose of seeking Rule 41(~ relief.
24           6.     The Court is asked to seal the Declaration because it contains Tenants'
25    confidential description of the box number, box location, box size, and box contents
26    for their safe deposit box at USPV.
27

28
      APPLICATION FOR LEAVE TO FILE UNDER SEAL    _2_
     Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 3 of 10 Page ID #:37



 1             7.    This information must be sealed to avoid three kinds of irreparable harm.
 2    First, if this information was exposed, Tenants would lose their ability to authenticate
 3    their claim and recover the Subject Property. Second, it would breach Tenants' privacy
 4    and expose them to injury, harassment, and embarrassment. Third, fraudulent
 5    claimants could misuse the descriptions to make false claims for Tenants' property.
6              8.    The redacted version of the Declaration is attached herein as Exhibit "A."
 7    The unredacted version is filed with the Court in an envelope, as provided by the local
 8    rules.
9              WHEREFORE, Tenants respectfully motion this Court to permit the
10    undersigned attorneys to present the Declaration under seal to this Court using the
11    procedures set forth in this Court's local rules.
12
13    DATED:         Apri127, 2021                      Respectfully submitted,
14                                                      LAW OFFICES OF BRIAN SILBER
15
16                                                                 I
1~                                                      By:
                                                             rian i
                                                            Atto ey or Claimant
18                                                          Tenan - and Tenant-2
                                                           (Pro Hac Application Pending)
19
20
      DATED:         Apri127, 2021                      Respectfully submitted,
21
                                                        THE LENT7.L-~W FIRM,P.C.
22
23
24
25                                                            Attorneys for 1 ' ant
                                                              Tenant-1 an enants-2
26
27
28
      APPLICATION FOR LEAVE'f0 FILE UNDER SEAL    _3_
             Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 4 of 10 Page ID #:38



                                                      PROOF OF SERVICE

              2          I, Malgorzata A. Graves, declare as follows:

              3          I am over the age of eighteen years, and not a party to the within case; my business
                  address is The Lentz Law Firm, P.C., 9171 Wilshire Blvd, Suite 500, Beverly Hills, California
              4   90210. On Apri128, 2021, I served the within:

              5       APPLICATION FOR LEAVE TO FILE UNDER SEAL by TENANT-1,TENANT-2

              6   in the United States District Court, Central District of California, Court Case No. 21-CR-00106-
                  MCS, by sending a true copy thereof, as indicated and addressed as follows:
              7

              8                  Mr. Andrew Brown
                                 Assistant US Attorney
              9
                                 Office of US Attorney
             10                  Major Frauds Section
   0                            312 North Spring Street
   0         11
   U a,
                                11th Floor
U ~ '"       12                  Los Angeles, CA 90012-4700
a
:-~-~
  s                             [Fax:]
~~
             13
~~~ ~
w ~ :e
3m           14                (BY MAIL)By placing such document in an envelope, with postage thereon
  o ~.
  ~, o                         fully prepaid for First Class Mail, for collection and mailing at 79 Forest Lake
~~ o
N ~ °'       1$                 Dr., Asheville, NC 28803. I am readily familiar with the process of collection
H~      N
                                and processing of correspondence, said practice being that in the ordinary
W Q ."-.
        N    16                 course of business, correspondence is deposited in the United States Postal
 ~,~    N
                                Service the same day as it is placed for collection.
 a s
 ~ ~
~~           17
  •a    F•
                               (BY PERSONAL SERVICE)By causing such document to be delivered by
             10                 hand with instructions that it be personally served.

             19                (BY FACSIMILE)By placing such document for collection and transmission
                                at the office of The Lentz Law Firm, P.C., Los Angeles, California, to the
             20                facsimile numbers listed above. I am readily familiar with the practice of The
                                Lentz Law Firm, P.C., for collection and processing of facsimiles, said practice
             21                 being that in the ordinary course of business, facsimiles are transmitted
                                immediately after being placed for processing.
             22

             23          I declare under penalty of perjury under the laws of the United States that
                  ~foreg~g is_tr~_~n~_~Qrr~ct and that this ~e_clar~~n_vvas~x~~~t~on April 28. 421}at
             24   Asheville, North Carolina.

             25

             Q~

             2~
                                                                            Malgorzata A. Graves
             28


                                                        PROOF OF SERVICE
Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 5 of 10 Page ID #:39




                             ~~        ~~
     Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 6 of 10 Page ID #:40



 1    LAW OFFICES OF BRIAN SILBER,P.A.
      Brian Silber(Pro Hac Vice Application Pending)
 2    916 South Andrews Avenue
      Fort Lauderdale, FL 33316
 3    Telephone:(954)462-3636
      Email: silberlaw@gmail.com
 4

 5   THE LENTZ LAW FIRM,P.C.
     Jacek W. Lentz(State Bar No. 213198)
 6 9171 Wilshire Blvd., Suite 500
     Beverly Hills, CA 90210
 7 1 Telephone:(213)250 - 9200
     Facsimile: 88)571 — 5591
 8 1 Email:jwl lentzlawfirm.com

      Attorneys for Movants
      Tenant-1 and Tenant-2
10

11
                                  UI~IITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13

14
      UNITED STATES OF AMERICA,                        Case No. 21-CR-00106-MCS
15
                                    Plaintiff,         NOTICE OF MOTION AND
16                                                     MOTION BY TENANT-1 AND
             v.                                        TENANT-2 FOR RETURN OF
17                                                     PROPERTY
18                                                     [Rule 41(g) Fed. Rules Crim. Proc.]

19    U.S. PRIVATE VAULTS INC.,
      California Corporate Number C3405297,            Date: TBD
20                                                     Time: TBD
                                    Defendant.         Department:
21
                                                       Hon. Mark C. Scarsi
22

23

24    TO THE HONORABLE COURT AND THE OFFICE OF THE UNITED STATES
25    ATTORNEY FOR THE CENTRAL DISTRICT OF CALIFORNIA:
26           PLEASE TAKE NOTICE that on the date and time indicated above, or as soon
27    as the matter may be heard, Movants TENANT-1 ("Tenant-1")and TENANT-2
28
      MOTION FOR RETURN OFPROPERTY               -I-                                         S408873.1
      RULE 41(G)FED. RULES.CRIM.PROC.
       Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 7 of 10 Page ID #:41



 1      ("Tenant-2")(jointly "Tenants") will, and hereby does, respectfully move this Court
2       through the undersigned counsel for an order for return of their property, to wit,
3       contents of safe deposit box No. 503 (the "Subject Property") seized on or about
4       March 22, 2021, from a facility known as U.S. PRIVATE VAULTS,INC.("USPV")
5       in Beverly Hills, California, on or about March 22, 2021 to March 26, 2021.
6            This motion will be made pursuant to Rule 41(g) of the Federal Rules of
7       Criminal Procedure and the 4Tx, STx, and 14TH Amendments to the United States
8       Constitution, other authority named below, and the equitable jurisdiction of the Court.
'rll           This motion will be based on this notice, the memorandum of points and
10      authorities that will be submitted prior to the hearing, the complete files and records of
        this action, and the argument of counsel and evidence presented at the time of the
12      hearing of this motion.
13             Please note that the instant motion is nearly identical to the Motions For
14      Return of Property filed on behalf of movants Tenant-3 and Tenant-4 filed
15      contemporaneously herewith. The only difference is in the name of the movant
16      and the contents of the declarations and the exhibits thereto.
17

18

19 ~ DATED: April 27, 2021                             Respectfully submitted,
20                                                     LAW OFFICES OF BRIAN SILBER
21

22

23                                                     By:
24                                                          Attorneys for Movants
                                                            Tenant-1 and Tenant-2
25                                                         (Pro Hac Vice Application Pending)
26

27

28
        MOTION FOR RETURN OF PROPERTY                                                        5408873.1
        RULE 41(G)FED. RULES.CRIM.PROC.
Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 8 of 10 Page ID #:42




 1

2

3

 ~3
                        ~ECL~Ii~iT"I(}N UNDER P~N:~LTY OF PERJt1I~Y
5
                                    BY' TEN~1~"T-1 .AND T"EN ANT-2
 G
               I.     ~,~'e are the people identified as TEI'~ANT-1 and TENANT-2 in Ter~a~t-
7
        1 's ar~d Tersant-~ 's 1►Motio~a fc~r- he~i~r-~ of ~'~•~~~t-t~ filed. in case number 21-C'R-~QI~d-
8
        IVICS, in the ~,5. T)istrict Court fi r the Central District of Calif~~'n a, by c ur attorneys
        Brian Silber and. Tacek Lentz.. ~V'e submit this declaration in support of that mQt can.
10
               2.     The "Subject Prc~pert}~„ named. in that rnc~tir~n is tie same "Subject
I1
        Property" identified in this decl~ratian end in the exhibits attached hereto.
12
               3.
13
                         bc~x number Sa3 (`Box SQ3'i) located at 9182 West Ulympic Bled.,
1~
        Beverly Hilisa California, X0212.
1S
               ~.
16

17

18

19 '.
               :~.    ~~'e offer the foll~~uin,~ description ~f Box S03 and its eantenis:
20

21

22

23

24



26

27

28
                                                       ~i~
Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 9 of 10 Page ID #:43




            7,




10

11

12

13

14

15

lb

1?

18

19

2~

21

22          10.
23

z4          11.


~r~
            1~.   Vote hereby ~uthflrize law enforcement, including the FBI, to release the
      Subject Fropert}r,                                          , to our attc~rneyrs Brun
27

28
      Silber andfor J~eek Lentz.

                                              -2-
Case 2:21-cr-00106-MCS Document 10 Filed 04/28/21 Page 10 of 10 Page ID #:44




 1 1

 2                          OATH PURSUANT TO 28 U.S.C. &1746
 3

4            I declare under penalty of perjury that the foregoing is true and correct.
 5     Executed on April 26, 2021 in Beverly Hills, California.
 6

 7

 8
       Tenant-1                                    Tenant-2
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23 I

24



26

27

28

                                                 -3-
